DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/05/22, for application number 16/275,591 has been received and entered into record.  Claims 1 and 12 have been amended.  Therefore, Claims 1-22 are presented for examination.	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 recites, “…the at least one manufacturing automation system” (emphasis added) and should instead read, “…the at least one industrial manufacturing system” (emphasis added) to correct what appears to be a typographical error, based on the amendments made to other instances of “industrial automation system” previously presented in the remainder of the claim.  Appropriate correction is required.

Allowable Subject Matter
Claims 14- 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal et al., US 8,138,715 B2, in view of Bozek et al., US 2010/0218014 A1, and further in view of Haggenmuller et al., US 2016/0314058 A1.
Regarding Claim 1, Lowenthal discloses a control system for power supply components of at least one industrial system including a programmable logic controller and by which an energy supply of at least one of (i) control units and (ii) computer units of the at least one automation system including the programmable logic controller is monitored and controlled [system 100 containing server 140 controlling data control unit 130, which interfaces with network-controlled charge transfer device (Smartlet) 110; server 140 containing a programmable logic controller in order to control data control unit 130; the system 100 is shown in FIG. 1 with only one Smartlet 110; however, the system will be comprised of many Smartlet 110, all linked to the server 140 through one or more data control units 130. There will be one data control unit 130 for each group of geographically proximate (within the range of the same local area network) Smartlets™ 110 (i.e. multiple power supply components, the Smartlets, providing power to the control units, the data control units), Fig. 1], comprising: 
a central server unit with assigned database for storing at least one of (i) specific data and (ii) parameters of respective power supply components of the at least one industrial system including the programmable logic controller [server stores consumer profiles, utility company power grid load data, and electricity consumption data, col. 3, ll. 44-48]; 
client units arranged externally to the respective power supply components of the at least one industrial system including the programmable logic controller, said client units being for communication and for transmitting at least one of (i) the specific data and (ii) parameters from and to the respective power supply components [data control units 130 connecting to Smartlets 110; Smartlet has a communication link to server 140 over WAN; data control unit 130 acts as a bridge between Smartlet 110 and server 140, col. 5, ll. 47-52; col. 6, ll. 23-25], and
local server units respectively arranged within the respective power supply components for communication, said local server units being permanently assigned to the respective power supply components of the at least one industrial system including the programmable logic controller [Smartlet 110 contains receptacle 112 to provide power, and WAN transceiver 181, alternating current line transceiver 182, WPAN transceiver 191, and RFID transceiver 192, Fig. 3; col. 7, ll. 28-35].
However, Lowenthal does not explicitly teach an industrial manufacturing system; and a separate client unit being generated for each power supply component connected and identified based on provided templates via a communication network.
In the analogous art of power management, Bozek teaches a separate client unit being generated for each component connected and identified based on provided templates via a communication network [separate virtual machine generated for each component (client device); user computers are respectively connected to their allocated VM; a plurality of user sets including user computers or devices connected to the VMs, par 8, ll. 3-12; par 20, ll. 4-5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal and Bozek before him before the effective filing date of the claimed invention, to incorporate the individually generated clients as taught by Bozek into the system as disclosed by Lowenthal, to allow for reduced power consumption when individual systems are in a non-active state [Bozek, par 8, ll. 8-12].
However, the combination of Lowenthal and Bozek do not explicitly teach an industrial manufacturing system.
In the analogous art of computing system management, Haggenmuller teaches an industrial manufacturing system [an industrial control program running on an industrial programmable logic controller that may be employed to control an industrial or automation process, such as manufacturing machinery, par 60, ll. 5-9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, and Haggenmuller before him before the effective filing date of the claimed invention, to incorporate the industrial manufacturing as taught by Haggenmuller into the system as disclosed by Lowenthal and Bozek, to apply automation and versatile programmability of machinery to be applied to modern-day fabrication [Haggenmuller, par 2].  
Regarding Claim 2, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  Lowenthal further discloses wherein at least one input/output unit is additionally connectable via which at least one of (i) the specific data and (ii) parameters for the respective power supply components is at least one of (i) input, (ii) output and (iii) changed [server 140 determines availability of Smartlets using vehicle detectors and flagging Smartlets based on whether they are in use or not, col. 9, ll. 40-46].
Regarding Claim 3, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 2.  Lowenthal further discloses wherein an application is utilized to connect the at least one input/output unit and at least one of (i) the input, (ii) output and (iii) change of at least one of the specific data and parameters for the respective power supply component is implemented via a web browser [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets, col. 9, ll. 28-32].
Regarding Claim 4, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 3.  Lowenthal further discloses wherein the application comprises a web application [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets, col. 9, ll. 28-32].
Regarding Claim 5, Lowenthal, Bozek, and Haggenmuller disclose the control system claimed in Claim 2.  Lowenthal further discloses wherein at least one of the (i) input, (ii) output, and (iii) change of at least one of the specific data and parameters for the respective power supply components is performed online or offline via the at least one input/output unit [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets (interacting with the server via the Web necessarily involves an input/output unit), col. 9, ll. 28-32].
Regarding Claim 6, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 3.  Claim 6 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Regarding Claim 8, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  Lowenthal further discloses a gateway unit to which a local server unit is assignable and via which a power supply component is connectable via a point-to-point connection [Smartlets are connected to data control units 130 via LAN, Fig. 1].  Bozek further discloses wherein a client unit for communicating with the local server unit assigned to the gateway unit can be generated [separate virtual machine generated for each component (client device); user computers are respectively connected to their allocated VM, par 8, ll. 3-12; par 20, ll. 4-5].
Regarding Claim 9, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  Lowenthal further discloses wherein at least one of (i) the central server unit, (ii) the database assigned to the central server unit, and (iii) the client units are provideable via cloud computing [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets, col. 9, ll. 28-32].
Regarding Claim 10, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  However, while Lowenthal discloses wherein communication between the client units and the local sever units are permanently assigned to the power supply components [Smartlet 110 contains receptacle 112 to provide power, and WAN transceiver 181, alternating current line transceiver 182, WPAN transceiver 191, and RFID transceiver 192, Fig. 3; col. 7, ll. 28-35], Lowenthal, Bozek, and Haggenmuller do not explicitly teach the communication is implemented via an Open Platform Communications Universal Architecture (OPC-UA) interface.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the OPC-UA protocol for machine communication is simply a design choice, and performs the same function of facilitating network communication.  
Regarding Claim 12, Lowenthal discloses a method for startup, control and monitoring of power supply components of at least one industrial system including a programmable logic controller and by which an energy supply of at least one of (i) control units and (ii) computer units of the at least one industrial system including the programmable logic controller is monitored and controlled [using the system of Fig. 1], the method comprising: 
addressing power supply components of the at least one industrial system including the programmable logic controller, which are connected to a control system via a communication network, via an identification call [server stores consumer profiles, utility company power grid load data, and electricity consumption data; server 140 controlling data control unit 130, which interfaces with network-controlled charge transfer device (Smartlet) 110; server 140 containing a programmable logic controller in order to control data control unit 130, Fig 1; col. 3, ll. 44-48]; 
transmitting back a response message with unique identification data of a respective power supply component by local server units which are permanently arranged within and assigned to respective power supply components of the at least one industrial system including the programmable logic controller [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets (interacting with the server via the Web necessarily involves an input/output unit); Smartlet 110 contains receptacle 112 to provide power, and WAN transceiver 181, alternating current line transceiver 182, WPAN transceiver 191, and RFID transceiver 192, Fig. 3; col. 9, ll. 28-32; col. 7, ll. 28-35]; 
transmitting, by a respective client unit, the unique identification data of the respective power supply components of the at least one industrial system including the programmable logic controller to a central server unit [server can be interfaced via the Web to allow subscribers to determine availability of Smartlets (interacting with the server via the Web necessarily involves an input/output unit), col. 9, ll. 28-32]; 
storing the transmitted unique identification data of the respective power supply components of the at least one industrial system including the programmable logic controller in a database assigned to the central server unit [server stores consumer profiles, utility company power grid load data, and electricity consumption data; data control units 130 connecting to Smartlets 110; Smartlet has a communication link to server 140 over WAN; data control unit 130 acts as a bridge between Smartlet 110 and server 140, col. 3, ll. 44-48; col. 5, ll. 47-52; col. 6, ll. 23-25]; and
client units external to from the respective power supply components [data control units 130 connected to Smartlets 110, Fig. 1].
However, while Lowenthal discloses the industrial automation system [Fig. 1], Lowenthal does not explicitly teach an industrial manufacturing system; and generating a client unit for communication with the local server unit assigned to the respective power supply components for each identified power supply component.
In the analogous art of power management, Bozek teaches generating a client unit for communication with the local server unit assigned to the respective components for each identified component [separate virtual machine generated for each component (client device) ; user computers are respectively connected to their allocated VM, par 8, ll. 3-12; par 20, ll. 4-5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal and Bozek before him before the effective filing date of the claimed invention, to incorporate the individually generated clients as taught by Bozek into the system as disclosed by Lowenthal, to allow for reduced power consumption when individual systems are in a non-active state [Bozek, par 8, ll. 8-12].
However, the combination of Lowenthal and Bozek do not explicitly teach an industrial manufacturing system.
In the analogous art of computing system management, Haggenmuller teaches an industrial manufacturing system [an industrial control program running on an industrial programmable logic controller that may be employed to control an industrial or automation process, such as manufacturing machinery, par 60, ll. 5-9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, and Haggenmuller before him before the effective filing date of the claimed invention, to incorporate the industrial manufacturing as taught by Haggenmuller into the system as disclosed by Lowenthal and Bozek, to apply automation and versatile programmability of machinery to be applied to modern-day fabrication [Haggenmuller, par 2].  
Regarding Claim 20, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in Claim 12.  Lowenthal further discloses wherein in an absence of an existing communication link between local server units assigned to the respective power supply components and the associated client units, changes to at least one of the specific data and parameters of the power supply components are performed via the input/output unit and stored in the database assigned to the central server unit [no existing link between Smartlet 110 and a data control unit 130 when Smartlet is not in use; server can be interfaced via the Web to allow subscribers to determine availability of Smartlets; user and associated Smartlet data is provided to server 140 during setup, col. 9, ll. 28-32]; and wherein a change is only transmitted to the respective local server units assigned to the respective power supply components when a communication link exists between local server units assigned to the respective power supply components and the respective client units [data control units 130 connecting to Smartlets 110; Smartlet has a communication link to server 140 over WAN; data control unit 130 acts as a bridge between Smartlet 110 and server 140, col. 5, ll. 47-52; col. 6, ll. 23-25].
Regarding Claim 21, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in claim 10.  However, while Lowenthal discloses data exchange for the existing communication link between the local server units assigned to the respective power supply components and the respective client units [Smartlet 110 contains receptacle 112 to provide power, and WAN transceiver 181, alternating current line transceiver 182, WPAN transceiver 191, and RFID transceiver 192, Fig. 3; col. 7, ll. 28-35], Lowenthal, Bozek, and Haggenmuller do not explicitly teach utilizing an Open Platform Communications Unified Architecture (OPC-UA) interface for communication.   
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the OPC-UA protocol for machine communication is simply a design choice, and performs the same function of facilitating network communication.  
Regarding Claim 22, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in Claim 10.  However, Lowenthal, Bozek, and Haggenmuller do not explicitly teach wherein a Discovery and Configuration Protocol is utilized to transmit the identification call.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of a Discovery and Configuration Protocol for transmitting an identification call is simply a design choice, and performs the same function of network communication.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal, Bozek, and Haggenmuller, and further in view of Shankarappa et al., US 2019/0034297 A1.
Regarding Claim 7, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  However, Lowenthal, Bozek, and Haggenmuller do not explicitly teach templates for generating respective client units.  
In the analogous art of remote computer management, Shankarappa teaches templates for generating respective client units [instantiate virtual machines according to a requested template, par 25, ll. 11-15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, Haggenmuller, and Shankarappa before him before the effective filing date of the claimed invention, to incorporate the use of templates to generate client units as taught by Shankarappa, into the system as disclosed by Lowenthal, Bozek, and Haggenmuller, to support peak demands by being able to provision requests of a system on demand [Shankarappa, par 25, ll. 3-5].
Regarding Claim 13, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in Claim 12.  Claim 13 repeats the same limitations as recited in Claim 7, and thus is rejected accordingly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal, Bozek, and Haggenmuller, and further in view of Shmaya et al., US 2019/0018971 A1.
Regarding Claim 11, Lowenthal, Bozek, and Haggenmuller disclose the control system as claimed in Claim 1.  However, Lowenthal, Bozek, and Haggenmuller do not explicitly teach wherein authentication is provided for at least one of (i) accessing and (ii) interrogating at least one of the specific data and parameters of the power supply components; and wherein a range of at least one of (i) displayed data and (ii) permissible change and configuration options are definable by different user roles.
In the analogous art of managing computing devices over a remote network, Shmaya teaches wherein authentication is provided for at least one of (i) accessing and (ii) interrogating at least one of the specific data and parameters of the power supply components; and wherein a range of at least one of (i) displayed data and (ii) permissible change and configuration options are definable by different user roles [displaying data based on user’s confirmed access to data as part of a group (i.e. access to data is authenticated, and the data is displayed), par 8, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, Haggenmuller, and Shmaya before him before the effective filing date of the claimed invention, to incorporate the authentication as taught by Shmaya into the system as disclosed by Lowenthal, Bozek, and Haggenmuller, to ensure only authorized users are provided access to system operations [Shmaya, par 1].
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal, Bozek, and Haggenmuller, and further in view of Matsumoto et al., US 2019/0098169 A1.
Regarding Claim 18, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in Claim 12.  However, while Lowenthal discloses an existing communication link between the respective client unit and the local server unit assigned to the respective power supply component [Smartlets are connected to data control units 130 via LAN, Fig. 1], Lowenthal, Bozek, and Haggenmuller do not explicitly teach the power supply component indicated as “online” in cases of an existing link.
In the analogous art of remote management of electronic devices, Matsumoto teaches in cases of an existing link, a component indicated as “online” ["ready" state indicates the device is ready; as opposed to "offline", which indicates the connection is not possible, i.e. disconnected, par 96, ll. 1-4, 10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, Haggenmuller, and Matsumoto before him before the effective filing date of the claimed invention, to incorporate the status indication as taught by Matsumoto into the method as disclosed by Lowenthal, Bozek, and Haggenmuller, to improve ease of use for the user by providing a visual device status [Matsumoto, par 96].
Regarding Claim 19, Lowenthal, Bozek, and Haggenmuller disclose the method as claimed in Claim 12.  However, while Lowenthal discloses an existing communication link between the respective client unit and the local server unit assigned to the respective power supply component [Smartlets are connected to data control units 130 via LAN, Fig. 1], Lowenthal, Bozek, and Haggenmuller do not explicitly teach wherein in an event of a break in an existing communication link, an alarm is sent out.
In the analogous art of remote management of electronic devices, Matsumoto teaches wherein in an event of a break in an existing communication link, an alarm is sent out ["ready" state indicates the device is ready; as opposed to "offline", which indicates the connection is not possible, i.e. disconnected, par 96, ll. 1-4, 10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lowenthal, Bozek, Haggenmuller, and Matsumoto before him before the effective filing date of the claimed invention, to incorporate the status indication as taught by Matsumoto into the method as disclosed by Lowenthal, Bozek, and Haggenmuller, to improve ease of use for the user by providing a visual device status [Matsumoto, par 96].

Response to Arguments
Applicant’s arguments filed 03/23/22 have been considered but are moot due to the new rejection based the references cited above.	





Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186